08-01789-smb    Doc 18154      Filed 11/02/18 Entered 11/02/18 15:53:15          Main Document
                                            Pg 1 of 4

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 In re:                                          SIPA LIQUIDATION

 BERNARD L. MADOFF INVESTMENTS                   Case No. 08-01789
 SECURITIES, LLC

                                 AFFIDAVIT OF MAILING


 STATE OF TEXAS                             )
                                            )       ss:
 COUNTY OF DALLAS                           )

       VANESSA A. POGUE, being duly sworn, deposes and says:

    1. I am a Vice President of AlixPartners, LLP, which maintains offices at 2101 Cedar
       Springs Road, Suite 1100, Dallas, Texas 75201.

    2. I am over the age of eighteen years and am not a party to the above-captioned action.

    3. On November 1, 2018, I caused to be served by first-class mail, postage prepaid, upon
       the parties listed on the annexed Exhibit A, a true and correct copy of the following:

             A. Notice of Transfer of Allowed Claim (Transfer Numbers T000622 – T000627)
08-01789-smb   Doc 18154   Filed 11/02/18 Entered 11/02/18 15:53:15   Main Document
                                        Pg 2 of 4
08-01789-smb   Doc 18154   Filed 11/02/18 Entered 11/02/18 15:53:15   Main Document
                                        Pg 3 of 4




                                 Exhibit A
                        08-01789-smb                Doc 18154       Filed 11/02/18      Entered
                                                                                SERVICE LIST A     11/02/18 15:53:15             Main Document
                                                                                   Pg 4 T000622-T000627
                                                                        TRANSFER NUMBERS  of 4
                                                                                   11/1/2018

TRANSFEROR   TRANSFEREE NAME                           CONTACT NAME          ADDRESS 1                  ADDRESS 2     CITY          STATE
    X
                                                                             Willkie Farr & Gallagher   787 Seventh
                       ASM BLMIS Claims LLC            c/I Joseph Minias     LLP                        Avenue        New York      NY


                 X
                       Jefferies Leveraged Credit
                       Products, LLC                                         520 Madison Avenue                       New York      NY




                                                                                                                                                  
